                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    RALPH SAUNDERS                                            CIVIL ACTION

    VERSUS                                                      NO. 19-11482

    ROBERT WILKIE, SECRETARY,                               SECTION “R” (5)
    U.S. DEPT. OF VETERANS AFFAIRS,
    ET AL.



                          ORDER AND REASONS


       Before the Court is defendants Janet Dhillon’s and Carlton Hadden’s

motion to dismiss for failure to state a claim. 1 Because plaintiff has no cause

of action against Dhillon or Hadden in their official capacities, the Court

grants the motion.



I.     BACKGROUND

       This case arises from an employment dispute. Saunders was an

employee at the Department of Veterans Affairs in New Orleans until 2005.2

He alleges he retired due to disability. 3 In 2017, plaintiff was informed he

would not receive Federal Employees’ Compensation Act benefits, as the


1      R. Doc. 45.
2      See R. Doc. 1 at 13 ¶ III.
3      See id. at 12 ¶ II.
VA’s position was that he resigned in lieu of termination. 4 Saunders filed an

EEOC complaint with the VA in 2018, in which he alleged retaliation and

discrimination. 5 This complaint was dismissed for failure to state a claim.6

Saunders then appealed to the EEOC, which affirmed the decision and

denied plaintiff’s request for consideration. 7

      Plaintiff later sued various parties in connection with this EEOC

complaint. Among them were Janet Dhillon, in her official capacity as Chair

of the EEOC, and Carlton Hadden, in his official capacity as Director of the

EEOC’s Office of Field Operations. 8 Saunders essentially alleges that his

complaint and subsequent appeal were mishandled, and that the EEOC

failed to properly consider his claims. 9     Dhillon and Hadden moved to

dismiss plaintiff’s claims.



II.   LEGAL STANDARD

      When considering a motion to dismiss for failure to state a claim under

Rule 12(b)(6), the Court must accept all well-pleaded facts as true and view




4     See id.
5     See id. at 14 ¶ IV.
6     See id. at 14 ¶ V.
7     See id. at 15 ¶ VI.
8     See generally R. Doc. 1.
9     See id. at 27-28 PP XXIII-XXIV.
                                    2
the facts in the light most favorable to the plaintiff. See Baker v. Putnal, 75

F.3d 190, 196 (5th Cir. 1996). The Court must resolve doubts as to the

sufficiency of the claim in the plaintiff’s favor. Vulcan Materials Co. v. City

of Tehuacana, 238 F.3d 382, 387 (5th Cir. 2001). But to survive a Rule

12(b)(6) motion, a party must plead “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). The claim must be dismissed if there are insufficient factual

allegations to raise the right to relief above the speculative level, Twombly,

550 U.S. at 555, or if it is apparent from the face of the complaint that there

is an insuperable bar to relief, Jones v. Bock, 549 U.S. 199, 215 (2007). The

Court is not bound to accept as true legal conclusions couched as factual

allegations. Iqbal, 556 U.S. at 679.

      On a Rule 12(b)(6) motion, the Court must limit its review to the

contents of the pleadings, including attachments thereto. Brand Coupon

Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014).

The Court may also consider documents attached to a motion to dismiss or

an opposition to that motion when the documents are referred to in the

pleadings and are central to a plaintiff’s claims. Id.




                                         3
III. DISCUSSION

      Title VII does not confer a right of action against the EEOC as an

enforcement agency. See Newsome v. EEOC, 37 Fed. App’x 87, *3 (5th Cir.

2002) (dismissing plaintiff’s claims against the EEOC which alleged the

EEOC failed to perform its duties); see also Gibson v. Mo. Pac. Ry., 579 F.2d

890, 891 (5th Cir. 1978) (“Title VII . . . confers no right of action against the

enforcement agency.”). Because plaintiff’s claims against the EEOC are at

bottom that the EEOC failed to do its duties as an enforcement agency, the

Court lacks jurisdiction to consider these claims. 1 0

      Moreover, Title VII imposes liability only upon employers for their acts

of discrimination in the workplace. See, e.g., Grant v. Lone Star Co., 21 F.3d

649, 651 (5th Cir. 1994) (“Under Title VII, an ‘employer’ may not

discriminate on the basis of race, color, religion, sex, or national origin.”);

Hamlett v. Ashcroft, No. 3:03-2202, 2004 WL 813184, at *2 (N.D. Tex. Apr.

14, 2004) (“Plaintiff was not an employee of the EEOC at any time relevant




10    Although defendants purportedly move under Federal Rule of Civil
Procedure 12(b)(6), because the Court lacks jurisdiction to consider
plaintiff’s claims against Dhillon and Hadden, the proper procedural method
for dismissal is Rule 12(b)(1). See, e.g., Hamlett v. Ashcroft, No. 3:03-2202,
2004 WL 813184, at *3 (N.D. Tex. Apr. 14, 2004) (dismissing similar claims
against the EEOC for lack of subject matter jurisdiction under Rule 12(b)(1)).
The Court will therefore consider defendants’ motion under Rule 12(b)(1) as
well as Rule 12(b)(6).
                                       4
to this suit. Thus, plaintiff cannot state a claim of discrimination against the

EEOC under Title VII.”). Saunders was never an employee of the EEOC. He

therefore lacks a claim against the EEOC under Title VII.



IV. CONCLUSION

      For the foregoing reasons the Court GRANTS defendants’ motion to

dismiss.




           New Orleans, Louisiana, this _____
                                         25th day of March, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                       5
